Citation Nr: 0948720	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Marine Corps from May 1971 to July 1971 and was 
discharged under honorable conditions.  The Veteran also had 
service with the United States Army from October 1971 to 
October 1973, and was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing 
in April 2009.  A transcript of that hearing is of record.

Procedurally, the Board notes that the RO denied entitlement 
to service connection for spondylolisthesis at L-5/S-
1/(claimed as a back injury) in a rating decision dated in 
August 2004.  The Veteran was notified of the decision on 
September 7, 2004, and filed a notice of disagreement that 
was timely received by the RO in August 2005.  A statement of 
the case (SOC) was mailed to the Veteran on February 13, 
2006.  The correspondence accompanying the SOC stated that 
the Veteran had 60 days from the date of the SOC mail date or 
the remainder of the one-year period from the date he was 
notified of the determination being appealed to file his 
substantive appeal, whichever was later.  On April 7, 2006, 
the Muskogee RO received correspondence from the Veteran 
stating that he had more information or evidence to give VA 
to substantiate his claim and noted that he should have the 
new evidence in about two weeks.  He requested an extension 
for filing his substantive appeal (Form 9).  On April 28, 
2006, the RO received additional medical evidence from the 
Veteran in support of his claim, and on May 15, 2006, the 
Veteran submitted his substantive appeal (VA Form 9).

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2009).  A veteran may request an 
extension of the 60-day period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of time for filing the substantive appeal, and must be filed 
with the Department of Veterans Affairs office from which the 
claimant received notice of the determination being appealed.  
38 C.F.R. §§ 20.202, 20.303 (2009).

In this case, the Board notes that prior to the expiration of 
the 60-day period for filing a substantive appeal, the 
Veteran submitted a request on April 7, 2006, for more time.  
Handwritten notes on the document submitted by the Veteran 
suggest that the RO may have considered the request as being 
filed out of time.  Nevertheless, it does not appear that the 
RO informed the Veteran of any such decision.  Nor does it 
appear that the RO informed the Veteran that his May 2006 
substantive appeal was considered untimely.  Consequently, it 
appears that the RO found the appeal to be timely.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).

Evidence related to the Veteran's claim was received at the 
Board in December 2009.  Although the Veteran submitted 
additional evidence subsequent to the final consideration of 
the claim by the RO, in a December 2009 brief, his 
representative specifically waived the Veteran's right to 
have this additional evidence considered initially by the RO.  
See 38 C.F.R. § 20.1304.  Therefore, the Board may properly 
consider such evidence in rendering its decision. 


FINDING OF FACT

The Veteran's back disability is not attributable to military 
service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004 and July 2009.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remand and RO subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the Veteran's claim.  The 
RO obtained the Veteran's service treatment records (STRs), 
service personnel records, VA and private medical records, 
and provided an examination in furtherance of his claim.  The 
Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as the 
examination was predicated on a reading of the STRs and 
medical information in the Veteran's claims file, and 
considered all of the pertinent evidence of record, including 
the Veteran's contentions regarding the onset of his back 
disability and his allegations of continuity of 
symptomatology since his time in service.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion for the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty 
to assist was unmet.



Service Connection

The Veteran contends that his current back disability is the 
result of an injury that occurred during basic military 
training in the Marine Corps.  Specifically, the Veteran 
noted that he injured his back when he fell down a flight of 
stairs while running up and down the stairs during physical 
training.  He indicated that he was taken via ambulance for 
treatment, and noted that he has experienced back pain ever 
since this in-service incident.

The service treatment records (STRs) contain a May 1971 entry 
from the Marine Corps recruiting depot medical department in 
San Diego, California, noting that the Veteran arrived by 
ambulance after falling down one flight of stairs, hitting 
his head and hurting his hip.  The Veteran presented with 
right hip pain, and the examiner noted that the soft tissue 
was tender on his right hip and buttock, but the head of his 
femur was nontender, and an x-ray of the right hip was 
negative, revealing no radiological evidence of bone disease 
or pathology.  The examiner recommended no physical training 
for 24 hours.  The entry did not mention a back injury.  The 
June 1971 discharge examination revealed a normal clinical 
evaluation of the Veteran's spine and lower extremities.

A March 1995 letter from F.R., M.D. noted that the Veteran 
injured his back in December 1993 while working as an iron 
worker, when he slipped, injuring his low back.  Dr. R. noted 
that when he first saw the Veteran it was his impression that 
he had an acute injury superimposed upon degenerative disc 
and longstanding spondylolisthesis.  A January 1994 letter by 
Dr. R. noted that the Veteran had no previous difficulties 
with his back.

The record also contains an April 2006 medical opinion by 
D.B., M.D., where the Veteran reported that he sustained an 
injury in the United States Marine Corps in 1971 when he fell 
down stairs, injuring his hip and head, and landed on his 
buttock.  Dr. B. noted that since that time, the Veteran had 
experienced some low back pain.  He noted that the Veteran 
underwent an in situ fusion for an L5-S1 spondylolisthesis as 
well as discectomy, and gave an impression of back pain, 
status post fusion, and opined that the Veteran's 
spondylolisthesis at L5-S1 was a direct result of the injury 
sustained when the Veteran was in the military.  Dr. B. 
explained that often times back pain can be referred to the 
hip and is often missed or even not imaged, and noted that 
the Veteran did go on to have progressively worse back pain 
with radicular symptoms, which Dr. B. felt was certainly 
associated with his in-service fall down the stairs.  There 
is no indication that Dr. B. had access to or reviewed the 
STRs.

In September 2007, the Veteran submitted a letter he wrote 
while in the Marine Corps on active duty in 1971.  The letter 
was postmarked May 31, 1971 and in the letter the Veteran 
reported that he had fallen down a flight of stairs that 
morning and hurt his back.  He noted that he was taken to 
sick bay, stayed for a little while and was then let go.  The 
record also contains a lay statement from P.H. an assistant 
to a physician who had treated the Veteran.  She noted that 
although records were destroyed after 10 years, she 
remembered the Veteran coming in for treatment from 1980 to 
1984.  See August 2007 statement by P.H.

Progress notes dated from February 2002 through July 2009, 
show that the Veteran had back pain all his adult life, but 
that it became severe in 1990, and noted that he had back 
surgery in 1994.

The Veteran was afforded a VA examination in August 2009.  
The examiner, A.Y., M.D., diagnosed the Veteran with status 
post laminectomy and fusion with mild loss of function, and 
opined that the Veteran's status post lumbosacral fusion was 
less likely as not (less than 50/50 probability) caused by or 
a result of his fall down a flight of stairs during service 
in 1971.  Dr. Y. explained that although the STRs showed that 
the Veteran fell down a flight of stairs in 1971, injuring 
his right hip and buttock, x-rays of the right hip taken at 
that time were negative, and the Veteran was examined but 
nothing was found to be abnormal.  Dr. Y. noted that there 
was no in-service documentation showing that the Veteran 
injured his back while in the Marines.  Further, Dr. Y. noted 
that there was no documentation that the Veteran had low back 
problems until he injured his back in December 1993 while 
working as an iron worker, which resulted in the need for a 
fusion of L5-S1.  Dr. Y. opined that the Veteran's current 
back problems with status-post fusion of L5-S1 were most 
likely due to injury while working at an iron plant in 
December 1993.  In forming his opinion, Dr. Y. considered the 
Veteran's statement that he fell down a flight of stairs in 
1971 injuring his right hip and low back, and that he had had 
problems since the fall.

A medical opinion by J.S., D.O. was submitted in December 
2009, and noted that she examined the Veteran in October 
2009, and stated that she was in agreement with other 
physicians who have treated him in saying that it is more 
than likely that the Veteran's spondylolisthesis at the L-
5/S-1 level was a direct result of injury that was acquired 
during a fall down a flight of stairs while at boot camp in 
the USMC.  No rationale was provided.

An October 2009 examination by W.A., D.O., assessed the 
Veteran with low back pain, and Dr. A. opined that it was as 
likely as not that his back problems began with the injury in 
the service and were exacerbated by his injury in 1993.  No 
rationale was provided for this opinion.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, the Veteran is currently diagnosed with status post 
laminectomy and fusion with mild loss of function.  Although 
the Veteran's STRs document an in-service fall down a flight 
of stairs in 1971, the in-service entry only noted complaints 
of right hip pain and a tender right buttock.  X-rays of the 
right hip taken at the time of the fall showed no 
abnormalities, including no evidence of bone disease or other 
pathology.  The Veteran's June 1971 discharge examination 
revealed a normal clinical evaluation for the Veteran's spine 
and lower extremities, and August 1971 and September 1973 
clinical evaluations also show the Veteran's back was 
considered normal.  Although the record contains a letter 
from the Veteran that was received at the RO in September 
2007, but postmarked in May 1971, where the Veteran stated 
that he fell down a flight of stairs injuring his back and 
noted that he went to sick bay for treatment, at the time of 
the May 1971 fall, there are no documented complaints of back 
pain (see May 1971 entry in the STRs), and in fact, the STRs 
did not show any residuals of the Veteran's fall down the 
flight of stairs other than noting that the soft tissue was 
tender on his right hip and buttock.  

Regarding continuity of symptomatology, the Veteran stated 
that he has experienced back pain ever since the in-service 
fall.  However, the Board finds that the Veteran's statement 
that he injured his back in service and experienced 
difficulties ever since that time, is not supported by, and 
is inconsistent with the greater weight of the evidence.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Initially, the 
Board finds it significant that the first documented 
indication in the record of back trouble is not until a 
December 1993 work related back injury, where the Veteran 
slipped and twisted his back, which was over twenty years 
after discharge from active duty.  See January 1994 letter by 
Dr. R.  The January 1994 letter by Dr. R. specifically stated 
that the Veteran had no previous difficulties with his back 
prior to the 1993 work related injury.  Dr. R. diagnosed the 
Veteran with an acute injury, including a herniated disc, and 
aggravation of spondylolisthesis, and noted that the Veteran 
should consider cross-training into another career field that 
required less strenuous manual labor.  

Based on the evidence just described, the Board finds that 
the persuasive medical evidence weighs against the Veteran's 
contentions that he has experienced back problems ever since 
military service.  There is no documentation in the record of 
a back injury prior to the 1993 post-service work related 
back injury, and at the time of the 1993 injury, the Veteran 
reported no previous difficulties with his back (see January 
1994 letter by Dr. R.).  Moreover, evaluations conducted at 
separation from his first period of service in 1971 and in 
twice in conjunction with his second period of service 
revealed no back abnormality.  Lastly, the record 
demonstrates a serious injury in 1993, when the Veteran 
slipped and twisted his back, sustaining a herniated disc.  

In summary, after weighing the Veteran's lay statements 
regarding in-service occurrence of a back injury, and 
continued back symptoms since discharge, against the medical 
evidence of record showing no in-service documentation of a 
back disability, a normal spine evaluation at discharge in 
June 1971, a normal spine at entrance into the Army in August 
1971, and then a normal spine at discharge in September 1973; 
in addition to a 1993 work related back injury, and 
documentation of a history of no problems with his back prior 
to this 1993 injury; the Board finds that the Veteran's 
statements lack credibility.  It was not until he began to 
pursue the claim of service connection that the continuity of 
symptoms since service became part of his contentions.  The 
Board finds such statements of continuity less credible than 
the history of no problems provided to a medical caregiver 
shortly after the 1993 injury.

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (Board may weigh the absence of contemporaneous 
medical evidence as a factor in determining credibility of 
lay evidence, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.")  Rather, the 
Veteran's statements are found to be incredible because they 
are inconsistent with the evidence of record, which fails to 
suggest any disability until 20 years after discharge, and 
shows evidence of a 1993 work related back injury, at which 
point it was noted that the Veteran had no back difficulties 
prior to the 1993 work related accident.  See January 1994 
letter by F.R., M.D.

In terms of establishing a nexus to military service, the 
August 2009 VA examiner, Dr. Y., opined that the Veteran's 
status post lumbosacral fusion was less likely as not (less 
than 50/50 probability) caused by or a result of his fall 
down a flight of stairs during service in 1971.  Dr. Y. 
reasoned that although the STRs showed that the Veteran fell 
down a flight of stairs in 1971, and complained of right hip 
and buttock pain, x-rays of the right hip taken at that time 
were negative, and the Veteran was examined but nothing was 
found to be abnormal.  Dr. Y. noted that there was no in-
service documentation showing that the Veteran injured his 
back while in the military, and pointed out that there was no 
documentation that the Veteran had lower back problems until 
he injured his back in December 1993 while working as an iron 
worker, which resulted in the need for a fusion of L5-S1.  
Dr. Y. opined that the Veteran's current back problems with 
status post fusion of L5-S1 were most likely due to injury 
while working at an iron plant in December 1993.  In forming 
his opinion, Dr. Y. considered the private medical records, 
including Dr. B.'s March 2006 opinion, in addition to the 
Veteran's statements that he fell down a flight of stairs in 
1971 injuring his right hip and low back, and his statement 
regarding experiencing back pain ever since the in-service 
incident.  In summary, the Board finds that Dr. Y.' s opinion 
was based on a thorough review of the record, and considered 
the Veteran's relevant past medical history, including the 
STRs, and the post-service work related incident.  The 
opinion is also consistent with the evidence showing no back 
abnormality when the Veteran was examined 3 times in service 
after the fall.

The record also contains a March 2006 medical opinion, where 
Dr. B. opined that the Veteran's spondylolisthesis at L5-S1 
was a direct result of the injury sustained when the Veteran 
was in the military, explaining that often times back pain 
can be referred to the hip and is often missed, and noted 
that the Veteran went on to have progressively worse back 
pain with radicular symptoms.  However, the Board finds that 
Dr. B.'s opinion is entitled to less weight than the August 
2009 VA examiner's opinion because Dr. B. did not take into 
account the Veteran's entire medical history, nor is it clear 
whether he reviewed the STRs.  Specifically, Dr. B.'s opinion 
is not a fully informed one because it does not appear that 
he was aware of the Veteran's entire medical history, which 
included a December 1993 post-service work related back 
injury, where the Veteran fell twisting his back, and 
sustaining a herniated disc.  This post-service back injury 
was not discussed by Dr. B., and it is not clear that he was 
even aware that this 1993 injury occurred.  As such, because 
Dr. B.'s opinion does not appear to have been based on an 
accurate factual premise-i.e., it was not based on the 
Veteran's entire medical history of record, the Board finds 
that Dr. B.'s ultimate conclusion that the Veteran's current 
back disability is a direct result of the injury the Veteran 
sustained in the military, is entitled to less weight than 
Dr. Y.' s August 2009 medical opinion that considered the 
Veteran's entire medical history.

Further, although Dr. S. opined that it was more than likely 
that the Veteran's spondylolisthesis at the L-5/S-1 level was 
a direct result of injury that was acquired during a fall 
down a flight of stairs while at boot camp in the USMC, and 
Dr. A. opined that that it was as likely as not that his back 
problems began with the injury in service and were 
exacerbated by his injury in 1993, neither Dr. S. nor Dr. A. 
provided an explanation or analysis to support their 
opinions.  In this regard, the Board notes that in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found 
that a medical opinion which only contains data and 
conclusions, and is not supported by reasons or rationale is 
accorded no probative weight.  See also Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two; 
"a medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.")  In this case, the Board finds that 
because Dr. S.'s opinion and Dr. A.'s October 2009 opinion 
contain only conclusory opinions without any supporting data 
or medical explanation or analysis, these opinions do not 
have probative value.  Dr. S. and Dr. A. did not address the 
fact that although the Veteran fell down a flight of stairs 
in 1971, the STRs do not document an in-service back injury; 
nor do these examiners offer an explanation for the fact that 
the Veteran's back was found to be normal in both a July 1971 
separation examination, and in August 1971 and September 1973 
clinical evaluations related to the Veteran's second period 
of service.  On the contrary, the August 2009 VA examiner 
provided a reasoned medical explanation for his opinion, 
taking into account the lack of documentation in the STRs of 
any back related problems.

In summary, the Veteran's lay statements regarding in-service 
occurrence of a back disability, and continuity of 
symptomatology since the in-service incident are inconsistent 
with the more persuasive medical evidence of record.  For the 
reasons enunciated above, the Board places greater probative 
value on the medical evidence that shows that the Veteran's 
current back disability is not related to an in-service fall 
down a flight of stairs in 1971, but rather to a 1993 post-
service work related injury.

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for a back disability 
is not warranted.  In deciding this issue the Board has 
considered the provisions of 38 U.S.C.A. § 5107 (benefit of 
the doubt).  Under the benefit-of-the-doubt standard, when a 
Veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of any doubt 
belongs to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, the Board 
finds that a preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


